Name: Commission Regulation (EEC) No 3660/92 of 18 December 1992 amending Regulations (EEC) No 693/88, (EEC) No 809/88 and (EEC) No 343/92 on the definition of the concept of originating products and methods of administrative cooperation with regard to imports into the Community of products originating in developing countries, in the Occupied Territories and in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: international trade;  international security;  political geography;  economic conditions
 Date Published: nan

 19. 12. 92 No L 370/ 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3660/92 of 18 December 1992 amending Regulations (EEC) No 693/88, (EEC) No 809/88 and (EEC) No 343/92 on the definition of the concept of originating products and methods of administrative cooperation with regard to imports into the Community of products originating in developing countries, in the Occupied Territories and in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia frontiers in which inter alia the free movement of goods is assured ; whereas it is therefore necessary to ensure uniform implementation of the provisions concerning the establishment of origin for the purposes of the tariff preferences granted by the Community in respect of the products concerned imported from the abovementioned countries, territories or Republics ; Whereas rules should be established for all the abovemen ­ tioned products, to define the conditions in which they acquire originating status for the purposes of the tariff preferences referred to above, in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common definition of the concept of the origin og goods (l0), as last amended by Regulation (EEC) No 456/91 (") ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, THE COMMISSION OF THE - EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3587/91 of 3 December 1991 extending into 1992 the application of Regulations (EEC) No 3831 /90, (EEC) No 3832/90, (EEC) No 3833/90 and (EEC) No 3835/90 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1134/91 of 29 April 1991 on the tariff arrangements applicable to imports into the Community of products originating in the Occupied Territories and repealing Regulation (EEC) No 3363/86 (2), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 545/92 if 3 February 1992 concerning the arrangements applicable to the import into the Community of products origina ­ ting in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republic of Macedonia (3), as last amended by Regulation (EEC) No 3105/92 (4), and in particular Article 10a thereof, Whereas Commission Regulations (EEC) No 693/88 (*), as last amended by Regulation (EEC) No 2743/91 (6), (EEC) No 809/88 f), as last amended by Regulation (EEC) No 3674/90 (8) and (EEC) No 343/92 (9) exclude from the co5ncept of originating products certain mineral products and certain products of the chemical or allied industries from their scope ; Whereas, for all those products imported under the above Regulatioans, the Member States define the concept of originating products in accordance with their own national rules ; Whereas the establishment of the internal market in 1993 will result in the creation of an area without international HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 693/88, (EEC) No 809/88 and (EEC) No 343/92 are hereby amended as follows : 1 . Article 1 (2) of and Annex II to Regulations (EEC) No 693/88 and (EEC) No 809/88 , and Article 26 of and Annex V to Regulation (EEC) No 343/92 are deleted ; 2. in Article 2 of Regulation (EEC) No 693/88 , point (j) is replaced by the following : '(j) products extracted from marine soil or subsoil outside its territorial waters, provided that it has sole rights to work that soil or subsoil' ; 3 . the following point (k) is added to Article 2 of Regu ­ lation (EEC) No 693/88 : '(k) products produced these exclusively from products specified in (a) to (j)' ; (') OJ No L 341 , 12. 12. 1991 , p. 1 . 0 OJ No L 112, 4. 5. 1991 , p. 1 . (3) OJ No L 63, 7. 3. 1992, p. 1 . 4 OJ No L 312, 29. 10 . 1992, p. 1 . 0 OJ No L 77, 22. 3. 1988, p. 1 . (6) OJ No L 262, 19 . 9 . 1991 , p. 19. 0 OJ No L 86, 30. 3 . 1988, p. 1 . (8) OJ No L 356, 19 . 12. 1990, p. 34. ( lfl) OJ No L 148 , 28 . 6. 1968, p. 1 . (") OJ No L 54, 28 . 2. 1991 , p. 4.0 OJ No L 38, 14. 2. 1992, p. 1 . No L 370/12 Official Journal of the European Communities 19. 12. 92 (a) vacuum distillation ; (b) redistillation by a very thorough fractionation process (') ; (c) cracking ; (d) reforming ; (e) extraction by means of selective solvents ; (f) the process comprising all the following operations : processing with concentrated sulphuric acid, oleum or sulphuric anhydride ; neutralization with alkaline agents ; decolori ­ zation and purification with naturally active earth, activated earth, activated charcoal or bauxite ; (g) polymerization ; (h) alkylation ; (i) isomerization. 2. For the purposes of heading Nos 2710, 2711 and 2712, the "specific processes" are the following : (a) vacuum distillation ; (b) redistillation by a very thorough fractionation process ; (c) cracking ; (d) reforming ; ,(e) extraction by means of selective solvents ; (f) the process comprising all the following opera ­ tions : processing with concentrated sulphuric acid, oleum or sulphuric anhydride ; neutraliza ­ tion with alkaline agents ; decolorization and purification with naturally active earth, acti ­ vated earth, activated charcoal or bauxite ; (g) polymerization ; (h) alkylation ; (ij) isomerization ; (k) (in respect of heavy oils falling within heading No ex 2710 only) desulphurization with hydrogen resulting in a reduction of at least 85 % of thesulphur content of the products processed (ASTM D 1266-59 T method); (1) (in respect of products falling within heading No 2710 only) deparaffining by a process other than filtering ; 4. the following point (d) is added to Article 6 ( 1 ) of Regulation (EEC) No 693/88 : '(d) products which are transported by pipeline across territory other than of the exporting beneficiary country' ; 5. in Article 2 of Regulation (EEC) No 809/88 , point (h) is replaced by the following : '(h) products extracted from marine soil or subsoil outside their territorial waters, provided that the territory concerned has sole rights to work that soil or subsoil' ; 6 . the following point (i) is added to Article 2 of Regula ­ tion (EEC) No 809/88 : '(i) products produced there exclusively from products specified in (a) to (h)' ; 7. the following point (c) is added to Article 5 ( 1 ) of Regulation (EEC) No 809/88 : '(c) products which are transported by pipeline across territory other than that of the Occupied Territo ­ ries' ; 8 . in Article 2 ( 1 ) of Regulation (EEC) No 343/92, point 0 is replaced by the following : '(j) products extracted from marine soil or subsoil outside their territorial waters, provided that the beneficiary Republic concerned or a Member State has soloe rights to work that soil or subsoil ' ; 9 . the following point (k) is added to Article 2 ( 1 ) of Regulation (EEC) No 343/92 : '(k) goods produced there exclusively from products specified in (a) to (j)' ; 10 . the following subparagraph is added to Article 7 ( 1 ) of Regulation (EEC) No 343/92 : 'Products originating in the beneficiary Republic or in the Community may be transported by pipeline across territory other than that of the Community or of the beneficiary Republic' ; 11 . the following is added to Annex II to Regulation (EEC) No 693/88 as introductory note 7, to Annex III to Regulation (EEC) No 809/88 as introductory note 8 and to Annex I to Regulation (EEC) No 343/92 as note 8 : ' 1 . For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901 , ex 2902 and ex 3403, the "specific processes" are the following : (') See Additional Explanatory Note 4 (b) to Chapter 27 of the combined nomenclature. 19. 12. 92 No L 370/13Official Journal of the European Communities (m) (in respect of heavy oils falling within heading No ex 2710 only) treatment with hydrogen at a pressure of more than 20 bar and a tempera ­ ture of more than 250 °C with the use of a catalyst, other than to effect desulphurization, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of heading No ex 2710 (e.g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process ; (n) (in respect of fuel oils falling within heading No ex 2710 only) atmospheric distillation, on condition that less then 30 % of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method ; (o) (in respect of heavy oils other than gas oils and fuel oils falling within heading No ex 2710 only) treatment by means of a high-frequency electrical brush-discharge. 3. For the purposes of heading Nos ex 2707, 2713 to 2715, ex 2901 , ex 2902 and ex 3403, simple operations such as cleaning, decanting, desalting, water separation, filtering, colouring, marketing obtaining a sulphur content as a result of mixting products with different sulphur contents, any combination of these operations or like operations do not confer origin.' ; 12. in Annex III to Regulations (EEC) No 693/88 and (EEC) No 809/88 and in Annex II to Regulation (EEC) No 343/92, the wording under columns (1 ), (2) and (3) corresponding to HS codes ex 2707, 2709 to 2715, ex 2901 , ex 2902, ex 3403, ex 3404 and ex 3811 is replaced by the wording shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1992. For the Commission Christiane SCRIVENER Member of the Commission No L 370/14 Official Journal of the European Communities 19 . 12. 92 ANNEX Working or processing HS-code Description of product carried out on non-originating materials that confers originating status ( 1 ) (2) (3) ex 2707 Oils in which the weight of the aromatic constituents Operations of refining and/or one or more specific exceeds that of the non-aromatic constituents, being oils processes) ('). similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65% by Other operations in which all the materials used are clas ­ volume distils at a temperature of up to 250 ° C (including sified within a heading other than that of the product, mixtures of petroleum spirit and benzole), for use as However, materials classified within the same heading power or heating fuels may used Prov »ded that their value does not exceed 50 % of the ex-works price of the product ex 2709 Crude oils obtained from bituminous minerals. Destructive distillation of bituminous materials 2710 to Petroleum oils and oils obtained from bituminous mate- Operations of refining and/or one or more specific 2712 rials, other than crude ; preparations not elsewhere speci- processes) ('). fied or included, containing by weight 70 % or more of . petroleum oils or of oils obtained from bituminous mate- °ther operations in which all the materials used are clas ­ rials, these oils being the basic constituents of the prepa- sified within a headin8 other than that of the Product ratjons However, materials classified within the same heading may be used provided that their value does not exceed Petroleum gases and other gaseous hydrocarbons. 50 % of the ex-works price of the product Petroleum jelly ; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes and similar products obtained by synthesis or by other processes, whether or not coloured 2713 to Petroleum coke, petroleum bitumen and other residues of Operations of refining and/or one or more specific 2715 petroleum oils or of oils obtained from bituminous mate- process(es) (') Other operations in which the materials used are classi ­ Bitumen and asphalt, natural ; bituminous or oil shale and fied within a heading other than that of the product. tar sands ; asphaltites and asphaltic rocks. However, materials classified within the same heading , , . , , may be used provided that their value does not exceedBituminous mixtures based on natural asphalt, on natural  r , c 1 u -. ¢ 1 » 50 % of the ex-works price of the productbitumen, on petroleum bitumen, on mineral tar or on r r mineral tar pitch. ex 2901 Acyclic hydrocarbons for use as power or heating fuels. Operations of refining and/or one or more specific 1 processes) ('). Other operations in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided that their value does not exceed 50 % of the ex-works price of the product ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, Operations of refining and/or one or more specific toluene, xylenes, for use as power or heating fuels. processes) ('). Other operations in which all the materials used are clas ­ sified within a heading other than that of the product.Ho ­ wever, materials classified within the same heading may be used provided that their value does not exceed 50 % of the ex-works price of the product 19. 12. 92 Official Journal of the European Communities No L 370/15 ( 1 ) (2) (3) ex 3403 Lubricating preparations containing petroleum oils or oils Operations of refining and/or one or more specific obtained from bituminous materials, provided they repre- processes) ('). sent less than 70 % by weight. ^ , , Other operations in which all the materials used are clas ­ sified within a heading other than that of the product. However, materials classified within the same heading may be used provided that their value does not exceed 50 % of the ex-works price of the product ex 3404 Artificial waxes and prepared waxes with a basis of Manufacture in which all the materials used are classified paraffin, petroleum waxex, waxes obtained from bitumi- within a heading other than that of the product. However, nous materials, slack wax or scale wax. materials classified within the same heading may be used provided that their value does not exceed 50 % of the ex-works price of the product. ex 3811 Prepared additives for lubricating oil, containing petroT Manufacture in which the value of all the materials of leum oils or oils obtained from bituminous materials. heading No 3811 used does not exceed 50% of the product. (') See introductory Note 7 in Annex III to Regulation (EEC) No 693/88 . See Introductory Note 8 in Annex III to Regulation (EEC) No 809/88 . See Note 8 in Annex I to Regulation (EEC) No 343/92.